Citation Nr: 1023591	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  09-09 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a cervical 
spine disability (neck disability).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs Regional Office in San Diego, 
California.

The Veteran appealed two additional issues from the December 
2007 RO decision.  In his February 2009 statement submitted 
in lieu of a Form 9 substantive appeal, the Veteran withdrew 
both of those issues.  The only issue before the Board at 
this time is whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a cervical spine disability.

In his February 2009 statement in lieu of a substantive 
appeal, the Veteran requested both an RO formal hearing and a 
hearing before the Travel Board.  However, in an April 2009 
statement, the Veteran withdrew his request for all hearings.  
The Board may therefore proceed with a decision on this 
appeal.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection 
for a cervical spine disability in a February 2002 decision.  
Following proper notification the following month, the 
Veteran submitted a Notice of Disagreement but a substantive 
appeal of the denial of service connection was not received 
within one year.  

2.  Evidence of record received since the February 2002 
decision that pertains to the Veteran's claim for a cervical 
spine disability is new and material.

3.  The evidence, overall, does not indicate that the Veteran 
has a cervical spine disability that was incurred in or 
caused by service from June 1960 to September 1969.




CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim for service 
connection for a cervical spine disability has been submitted 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

2.  Service connection for a cervical spine disability is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the Veteran's claim for entitlement to service 
connection for a cervical spine disability in a February 2002 
rating decision.  An RO letter the following month gave the 
Veteran notice of this denial and his appellate rights, but 
he did not perfect an appeal to this decision.  Therefore, 
the rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The Veteran filed his petition to reopen the service 
connection claim for a cervical spine disability in July 
2007.  For claims filed on or after August 29, 2001, "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

Importantly, for the purpose of establishing whether new and 
material evidence has been received, the credibility of the 
evidence, but not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).   

The Board must assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 
(1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  
A finding of "new and material" evidence does not mean that 
the case will be allowed, just that the case will be reopened 
and new evidence considered in the context of all other 
evidence for a new determination of the issues.  Smith v. 
Derwinski, 1 Vet. App. 178, 179-80 (1991).

Evidence of record since the RO's February 2002 decision 
includes VA and private treatment records indicating 
complaints of chronic neck pain, a medical opinion letter 
regarding service connection, as well as lay statements.

Under the requirements stated above for reopening claims, the 
medical records and opinion letter regarding neck pain and 
degenerative disc disease are considered new and, arguably, 
material evidence (this evidence will be addressed below).  
The claim for service connection for a cervical spine 
disability is therefore reopened.

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the appellant.  
This issue was addressed by the Court in Sutton v. Brown, 9 
Vet. App. 553 (1996).  In Sutton, the Court stated, in 
pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the appellant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the appellant has been 
prejudiced thereby. 

In this case, over the years of this claim and others, the 
appellant has been provided with pertinent laws and 
regulations regarding service connection.  He has been given 
the opportunity to review the evidence of record and submit 
arguments in support of his claims.  The appellant's 
arguments have focused squarely on the issue of service 
connection, not whether new and material evidence has been 
submitted.  Therefore, the Board can proceed with this claim 
without prejudice to the Veteran. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence includes VA and 
private treatment records indicating chronic neck pain and 
degenerative disc and/or joint disease of the cervical spine.  
Therefore, the Veteran indeed shows a current cervical spine 
disability.

The Veteran asserts that service connection is warranted for 
a disability of the neck.  He argues that a deck plate fell 
on his head, causing him to require 6 stitches to close the 
cut.  He alleges that this incident occurred in 1962 on board 
the U.S.S. Coontz between San Diego and Japan, 48 years ago.

The Veteran's service treatment records (STRs) show that he 
was noted to have one complaint of "sore neck and back" in 
February 1964.  There was otherwise no complaint, no 
treatment, and no diagnosis regarding the neck or head in 
service, and no indication whatsoever of a head injury 
requiring stitches, providing some evidence against this 
claim.

As for the post-service medical evidence, it consists of VA 
and non-VA reports dated between 1999 and 2008.  This 
evidence includes reports from Dr. "F." in October 1999, 
who noted complaints of neck pain for "the last five 
years".  

This statement in 1999, citing "five years" of neck pain 
(neck pain from only 1994), instead of (for example) 40 years 
of neck pain, clearly provides factual evidence against the 
claim of high probative value as it was made during 
treatment.  The assessment was of arthritis of the neck 
without myelopathy or radiculopathy and possibly discogenic 
disease.  

This report is found to provide evidence against this claim, 
indicating a post-service problem as demonstrated by the 
Veteran's complaints of pain for "the last five years" as 
of October 1999.

A September 1999 X-ray of the cervical spine indicated that 
the C3-4 disc space was narrowed with marginal osteophytes 
and eburnations.  The remainder of the examination was 
unremarkable.

An October 1999 MRI of the cervical spine indicated sagittal 
straightening of the cervical spine with focal reversal at 
C3-4 level; moderate to severe left neural foraminal stenosis 
due to uncovertebral joint hypertrophy and left facet 
arthropathy at C2-3; moderate right greater than left neural 
foraminal stenosis with mild impingement of lateral recesses 
at C3-4; and moderate neural foraminal stenosis due to 
uncovertebral joint hypertrophy at C5-6.  

A March 2001 X-ray indicated severe degenerative disc disease 
at C3-4.  VA treatment records between 2002 and 2008 include 
diagnoses of cervicalgia and degeneration of the cervical 
intervertebral disc.

The Veteran's brother submitted a statement in November 2001, 
stating that he first heard of his brother's neck problem in 
1995 or 1996, many years after service, providing limited 
evidence against this claim.

The Veteran's wife submitted a statement in July 2007, 
stating that she first met the Veteran in 1973 and she became 
aware that he was suffering from neck problems.  She related 
that the Veteran had told her he had deck plate hit him on 
the back of the head in service.  The Veteran's wife 
therefore did not witness any injury during service and, in 
fact, did not meet the Veteran until several years after his 
separation from service, providing some very limited evidence 
in support of this claim.

The Veteran submitted a May 2007 letter from Dr. "L.", who 
noted that the Veteran had chronic neck pain and cervical 
spine stenosis and degenerative joint disease as shown on 
MRI.  Dr. L. opined simply, "This may or may not be due to 
injuries sustained during combat."

The Board notes that Dr. L.'s assessment as to the etiology 
of the Veteran's neck problems is based entirely on the 
Veteran's self-reported history, rather than a review of the 
medical records.  Mere transcription of medical history does 
not transform information into competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Therefore, Dr. 
L.'s assessment is afforded very minimal probative weight in 
support of this claim.

Further, the statement that this problem "may or may not be 
due to injuries sustained during combat" is essentially a 
useless medical opinion.  In this regard, "may or may not" 
is not a finding of causation, it is essentially a question.  
The critical question is whether the neck problem is at least 
as likely as not related to service. 

The earliest medical evidence of a neck condition is dated in 
September 1999, approximately 30 years after separation from 
service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology and it 
weighs heavily against the claims.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is no 
competent evidence to show that a neck condition is related 
to the Veteran's service.  The Veteran's own statements in 
the treatment records, as cited above, clearly indicate a 
problem that began well after service with no connection to 
service, outweighing his current statements to the VA at this 
time. 

Finally, there is no competent evidence to show that the 
Veteran had a disability of the neck that was manifest to a 
compensable degree within one year of separation from 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim and that the claim must 
be denied.

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In the present case, to the extent that the Veteran is able 
to observe continuity of neck symptoms since service, his 
opinions are outweighed by the lack of pertinent findings of 
chronic disability in service, the lack of pertinent findings 
after service, and the lack of any confirmed medical opinion 
linking or indicating a link to service, as well as his own 
statement that he has had this problem since the 1990's.  

Moreover, while the Board does not doubt the sincerity of the 
Veteran's current belief that his neck symptoms have been 
present since his years in service, the evidence contains 
some inconsistencies that diminish the reliability of the 
Veteran's current recollections.  Based on the Veteran's 
conflicting statements, the Board finds that the Veteran is 
not credible to the extent that he reports the incurrence of 
his neck problems in service and since service.  Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be 
generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, 
facial plausibility of the testimony, and the consistency of 
the witness testimony."). 

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as stated above, the 
preponderance of the evidence is against the Veteran's claim 
and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and to assist

When addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in August 2007.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran submitted VA and private treatment records.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran has submitted no evidence 
indicating that his cervical spine disability was incurred in 
or caused by service, and indeed his own statements 
contradict an award of service connection.  Therefore, a VA 
examination does not need to be obtained.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

New and material evidence has been received to reopen the 
claim of service connection for a cervical spine disability, 
therefore the claim is reopened.

Service connection for a cervical spine disability is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


